           Case 1:16-cv-01533-ABJ Document 65 Filed 04/04/19 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

________________________________________
                                        )
 OI European Group, B.V.,               )
                                        )
                     Plaintiff,         )
                                        )
                      v.                )                 Case No. 1:16-cv-01533-ABJ
                                        )
 Bolivarian Republic of Venezuela,      )
                                        )
                     Defendant.         )
 ______________________________________ )


      MOTION FOR RECONSIDERATION OF THIS COURT’S MINUTE ORDER
                      ENTERED ON APRIL 2, 2019

       Defendant, the Bolivarian Republic of Venezuela (the “Republic”), pursuant to Rule 59(e)

of the Federal Rules of Civil Procedure, moves for reconsideration of this Court’s Minute Order

of April 2, 2019 (“Minute Order”), and in support states as follows:

                                  PROCEDURAL BACKGROUND

       After appearing before this Court on March 8, 2019, representatives of OIEG and

representatives of the Republic engaged in negotiations and in good faith reached a Stipulation of

Final Judgment (the “Stipulation”) in this matter on March 27, 2019. See ECF No. 56. A day after

the parties field the Stipulation, the law firm Curtis, Mallet-Prevost, Colt & Mosle LLP (“Curtis”)

entered an appearance purportedly on behalf of the Republic. See ECF No. 57. On that same day,

Curtis filed an Emergency Motion to Strike the Stipulation (“Motion to Strike”), allegedly on

behalf of the Republic. See ECF No. 58. Curtis did not move this Court to substitute as counsel for

the Republic. To this date, GST LLP continues as counsel for the Republic in this and other

matters.



                                                1
          Case 1:16-cv-01533-ABJ Document 65 Filed 04/04/19 Page 2 of 6



       A few days after the Motion to Strike was filed, on April 1, 2019, this Court entered a

minute order providing a deadline of April 15, 2019 for any response to the motion to strike. See

ECF No. 58. That same day, OIEG filed a response to the Motion to Strike [ECF No. 59] and

simultaneously filed a Motion for Summary Judgment [ECF No. 60], an accompanying

memorandum of law [ECF No. 61] and a proposed motion for Order granting Plaintiff’s Motion

for Summary Judgment [ECF No. 62]. The next day, this Court entered the Minute Order granting

the Motion to Strike and ordering the Republic to file its opposition to the Motion for Summary

Judgment by April 15, 2019. Curtis still has not filed a Motion for Substitution of Counsel, and it

is unclear if such a motion will ever be filed.

                                      MEMORANDUM OF LAW

       Rules 59 and 60 of the Federal Rules of Civil Procedure generally govern requests of relief

from a judgment or order, including corrections or amendments. See Fed. R. Civ. P. 59 and 60.

Federal Rule of Civil Procedure 60(a) generally provides relief where the record demonstrates an

error that is “merely clerical” or “mechanical in nature.” See, e.g., Britt v. Whitmire, 956 F.2d 509,

512 (5th Cir. 1992). Clerical errors have been found to specifically refer to an “error of

transcription, copying or calculation.” See Int’l Corp. Enterprises, Inc. v. Toshoku Ltd., 71 F.R.D.

215, 218 (N.D. Tex. 1976). Courts, however, have found that this rule does not apply to an error

of “substantive judgment” or “an error that affects substantial rights of the parties.” Brit, 956 F.2d

at 512. Rule 60(b) also provides for relief from a final judgment under certain specified

circumstances. Fed. R. Civ. P. 60(b)(1)-(6).

       Rule 59(e) permits a court to alter or amend a judgment and is “aimed at reconsideration.”

See, e.g., In re Application for an Order Pursuant to 28 U.S.C. § 1782 to Conduct Discovery for

Use in a Foreign Proceedings, 286 F. Supp. 3d. 1, 5 (D.C.C. 2017). Therefore, a “motion to




                                                  2
          Case 1:16-cv-01533-ABJ Document 65 Filed 04/04/19 Page 3 of 6



reconsider is to be treated as a Rule 59(e) motion if filed within 10 days of the challenged order

and as a Rule 60(b) motion if filed thereafter.” See, e.g., Degrafinreid v. Ricks, 452 F. Supp. 2d

328, 331 (S.D.N.Y) (internal citations omitted). It has thus become universally accepted that,

“regardless of its label, any motion made within ten days of an entry of judgment will be considered

a Fed. R. Civ. P. 59(e) motion.” Maxus Energy Corp. and Subsidiaries v. United States, 31 F.3d

1135, 1139 (Fed. Cir. 1994).

       Under Rule 59(e), a Court may amend a prior judgment or order when there is an

“intervening change of controlling law, the availability of new evidence or the need to correct a

clear error or prevent manifest injustice.” See, e.g., Firestone v. Firestone, 76 F.3d 1205, 1208

(DC Cir. 1996). A clear error could be a factual or legal error. See, e.g., Taylor Woodrow Const.

Corp. v. Sarasota/Manatee Airport Authority, 814 F. Supp. 1072 (M.D. Fla. 1993); Ruscavage v.

Zuratt, 831 F. Supp. 417, 418 (E.D. Pa. 1993).

       In this case, there appears to have been a mixed error of law and fact. First, the Minute

Order appears to have been entered on the assumption that both parties agreed that the Motion to

Strike was appropriate. This may have stemmed from an assumption that Curtis was properly

before this court as the attorney for the Republic. While Curtis filed a notice of appearance, that

notice of appearance had no effect on the current representation of the Republic by GST LLP. GST

LLP continues to represent the Republic, as reflected by the record of this case. An attorney from

GST LLP signed the Stipulation, making that firm the one that had adequately provided the consent

necessary to make the Stipulation effective. There was no consent by GST LLP for the substitution

of counsel, nor any request and subsequent order granting Curtis the authority to substitute as

attorney for the Republic. Without substitution of counsel, there was no proper permission by the




                                                 3
          Case 1:16-cv-01533-ABJ Document 65 Filed 04/04/19 Page 4 of 6



Republic to the filing of the Motion to Strike, which this Court granted in the Minute Order that is

the subject of this Motion.

       Proper practice and procedure required Curtis to move to substitute as counsel for the

Republic and indicate in such motion whether it is unopposed or not. 1 A party remains represented

by current counsel until such time as the court rules on a motion for substitution of counsel. See,

e.g., United States v. Wilson, Case No. 08-CR-00114, 2018 WL 4388440 (E.D. Cal. Sept. 13,

2018). Courts have the discretion to deny or grant motions for substitution of an attorney as well

as motions to withdraw. See, e.g., United States v. Scavia, Case No. 91-50681, 980 F. 2d 740, 1992

WL 349039 (9th Cir. Nov. 24, 1992) (dismissing appeal from a denial of the substitution motion).

       In light of this practice and procedure, Curtis is not properly before this Court as counsel

for the Republic. Curtis has not properly substituted current counsel and current counsel remains

in place until such time as the Court rules on a motion to substitute or a motion to

terminate/withdraw. It is unknown if Curtis plans to file a motion for substitution, but it has had

over a week to do so, much the same way as Arnold & Porter has filed a motion for substitution in

at least one other case. As a result, this Court cannot give proper consideration of the submissions

Curtis purported to file on behalf of Republic, including the Motion to Strike this Court granted

through the Minute Order.

       In light of the above, the Republic respectfully requests that this Court reconsider its

Minute Order of April 2, 2019 and amend it to deny the Motion to Strike [ECF No. 56] as Mr.

Pizzurro is not properly authorized before this Court to represent the Republic.




1
 US Court provides for a form for Substitution of Attorney, Form Number AO 154, available at
https://www.uscourts.gov/forms/attorney-forms/substitution-attorney.


                                                 4
Case 1:16-cv-01533-ABJ Document 65 Filed 04/04/19 Page 5 of 6



                                  Respectfully submitted,

                                  /s/ Quinn Smith

                                  GST LLP
                                  Rodney Quinn Smith
                                  DCD Bar No. 00027
                                  e-mail: quinn.smith@gstllp.com
                                  Katherine A. Sanoja
                                  DCD Bar No. 1019983
                                  e-mail: katherine.sanoja@gstllp.com
                                  1111 Brickell Avenue, Suite 2715
                                  Miami, Florida 33131
                                  (T) (305) 856-7723
                                  (F) (786) 220-8265




                              5
          Case 1:16-cv-01533-ABJ Document 65 Filed 04/04/19 Page 6 of 6



                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 4, 2019, I electronically filed this document with the Clerk of
the Court of the U.S. District Court of the District of Columbia by using the CM/ECF system,
which will automatically generate and serve notices of this filing to all counsel off record. I further
certify that I am unaware of any parties who will not receive such notice.


                                               By:     /s/ Katherine Sanoja
                                                       Katherine Sanoja




                                                  6
